Citation Nr: 0534600	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for left upper lung 
pleural scarring, status post left upper lobe nodule biopsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to July 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which granted 
entitlement to service connection for the veteran's left lung 
disability and assigned a noncompensable evaluation.  The 
veteran now disagrees with the disability rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case and supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a noncompensable 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's left lung disability is currently 
manifested by subjective complaints of episodic chest pain, 
associated with difficulty breathing, and periods of 
shortness of breath.  

2.  Objective clinical evidence of a left lung disability 
include normal breath sounds, clear lungs, and no cough.

3.  Pulmonary function testing (PFT) shows an FEV-1 of 89 
percent predicted, pre-bronchodilators, and 95 percent 
predicted post-bronchodilators.  DLCO testing reflects a 
reading of 89 percent predicted.


CONCLUSION OF LAW

The criteria for a compensable rating for left upper lung 
pleural scarring, status post left upper lobe nodule biopsy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic 
Code (DC) 6845 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The RO rated the veteran's lung disability for restrictive 
lung diseases, which includes post-surgical residuals for 
lobectomy, pneumonectomy, etc. (DC 6844), and for chronic 
pleural effusion or fibrosis (DC 6845).

In order to warrant a compensable (10 percent) rating for 
Restrictive Lung Disease under the general rating formula, 
the objective medical evidence must show an FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC 
6845 (2005).
 
After a review of the evidence, the Board finds that the 
medical evidence does not support a higher rating at this 
time.  Specifically, in a May 2002 VA examination, the 
veteran complained of sharp pain in the upper left anterior 
chest wall approximately once per week lasting about 10 
seconds.  He denied cough, shortness of breath, or coughing 
up blood.  He was on no medications and had never been 
advised bed rest by a physician for his respiratory problems.  

Physical examination revealed that lung sounds were clear, 
with no chest wall abnormality.  The final diagnosis was left 
upper lung pleural scarring, status post left upper lobe 
nodule biopsy.  However, no PFT testing was performed.  As 
such, this evidence offers no support for a higher rating.

In a June 2003 VA examination, the veteran related episodes 
of chest pain three to four times per week, lasting 8 hours, 
in which he took Tylenol with relief.  Physical examination 
revealed that his lungs were clear.  While the report was not 
associated with the claims file, the examiner indicated that 
pulmonary function testing was "normal."  The clinical 
impression was mild fibrotic change, left apex, with no 
pneumothorax, and no other significant abnormality 
demonstrated.  As the PFTs were normal, this evidence does 
not support a compensable rating.

In July 2004, the veteran underwent a subsequent VA 
examination, which included a PFT report.  At that time, his 
FEV-1 was 89 percent predicted, pre-bronchodilators, and 95 
percent predicted post-bronchodilators.  The DLCO was 89 
percent predicted.

The veteran's lowest reading of the FEV-1 percent predicted 
(89 percent) was related to be without bronchodilators.  
However, in order to warrant a higher (compensable) rating, 
the FEV-1 must be in the range of 71 to 80 percent predicted.  
The veteran's pre-bronchodilator percent predicted (89 
percent) does not support a higher rating.  As expected, his 
post-bronchodilator level is even higher at 95 percent 
predicted and does not support a higher rating at this time.

Further, a higher rating will be warranted with a DLCO 
reading in the 66 to 80 percent predicted range.  However, as 
the veteran's DLCO reading was at 89 percent predicted, a 
higher rating is not warranted.  Parenthetically, the FEV-
1/FVC was not reported as a percentage predicted and cannot 
be considered in this analysis.  

It is the conclusion of the Board that the medical evidence 
does not support a compensable rating at this time.  While 
the veteran has related on-going complaints associated with 
chest pain, the most recent VA examiner attributed the 
veteran's episodic sharp left-sided chest pain as likely 
musculoskeletal in etiology.  Therefore, the claim for a 
compensable rating for a left lung disability is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2002, prior to the initial adjudication of his 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The March 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the March 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested, but 
failed to report, for a hearing before the Board.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in May 2002 (although 
without PFTs), June 2003 (PFTs reported as normal), and July 
2004 (PFT report does not support higher rating).  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a compensable rating for left 
upper lung pleural scarring, status post left upper lobe 
nodule biopsy, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


